Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The response after non-final filed February 8, 2021 is acknowledged.  Claims 1, 12, 19-20 were amended and new claim 23 was added. The Examiner placed a telephone call on April 29, 2021 to discuss potential amendment of the claims and filing of a terminal disclaimer.  It was agreed that claims 1, 19 and 20 could be amended and a terminal disclaimer would be filed.
Claims 1-23 are allowed.  

Election/Restrictions
The species election requirement as set forth in the Office action mailed on November 9, 2020, is hereby withdrawn.  
Terminal Disclaimers
The terminal disclaimer filed on February 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10538562 and 950631 and Co-pending AN 16702724 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on May 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10526399 10357780, 9632085, 10865235 and Co-pending AN 16414168 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Comments

The objections to claims 1, 12, 19-20 are withdrawn in view of amendment of the claims filed February 8, 2021.

Visintin (WO2007001332 A2, cited in Applicant’s IDS) in view of Saifuddin (Journal of General Virology (2000), 81, 949–955) is withdrawn in view of amendment of the claims filed February 8, 2021 and Examiner’s amendment of the claims.  

The rejection of claim(s) 1-4, 10-15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visintin (WO2007001332 A2) in view of Saifuddin (Journal of General Virology (2000), 81, 949–955) as applied to claims 1-4, 10-12, 14-15, 19 above, in further view of Han (JP2002165591 A1, cited in Applicant’s IDS, google English Translation attached) is withdrawn in view of amendment of the claims filed February 8, 2021 and Examiner’s amendment of the claims.  

The rejection of claim(s) 1-6, 10-12, 14-15 and 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visintin (WO2007001332 A2) in view of Saifuddin (Journal of General Virology (2000), 81, 949–955) as applied to claims 1-4, 10-12, 14-15 and 19 above, in further view of Gillies (US20020147311 A1) is withdrawn in view of amendment of the claims filed February 8, 2021 and Examiner’s amendment of the claims.  

The rejection of claim(s) 1-7, 10-12, 14-15 and 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visintin (WO2007001332 A2) in view of Saifuddin (Journal of General Virology (2000), 81, 949–955) in view of Gillies (US20020147311 A1), as applied to claims 1-6, 10-12, 14-15 and 19, in further view of Gentle (Bioconjugate Chem. 2004, 15, 658−663) is withdrawn in view of amendment of the claims filed February 8, 2021 and Examiner’s amendment of the claims.  

The rejection of claims 1-7, 10-15, 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9150631 in view of Visintin (WO2007001332 A2) is withdrawn in view of the filing and approval of a terminal disclaimer on February 8, 2021.
.

Visintin (WO2007001332 A2) and Gentle (Bioconjugate Chem. 2004, 15, 658−663) is withdrawn in view of the filing and approval of a terminal disclaimer on February 8, 2021.

The rejection of claims 1-7, 10-15, 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10526399 B2 in view of Visintin (WO2007001332 A2) and Gentle (Bioconjugate Chem. 2004, 15, 658−663) is withdrawn in view of the filing and approval of a terminal disclaimer on May 3, 2021.

The rejection of claims 1-7, 10-15, 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10357780 in view of Visintin (WO2007001332 A2) and Gentle (Bioconjugate Chem. 2004, 15, 658−663) is withdrawn in view of the filing and approval of a terminal disclaimer on May 3, 2021.

The rejection of claims 1-7, 10-15, 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Co-pending AN16/702724 in view of Visintin (WO2007001332 A2) and Gentle (Bioconjugate Chem. 2004, 15, 658−663) is withdrawn in view of the filing and approval of a terminal disclaimer on February 8, 2021.

The rejection of Claims 1-7, 10-15, 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Co-pending AN16/414168 in view of Visintin (WO2007001332 A2) and Gentle (Bioconjugate Chem. 2004, 15, 658−663) is withdrawn in view of the filing and approval of a terminal disclaimer on May 3, 2021.
.
The rejection of Claims 1-7, 10-15 and 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Co-pending AN16/713440 in view of Visintin (WO2007001332 Gentle (Bioconjugate Chem. 2004, 15, 658−663) is withdrawn given that it is the later filed application.

The rejection of claims 1-7, 10-15, 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Co-pending AN16/879015 in view of Visintin (WO2007001332 A2) and Gentle (Bioconjugate Chem. 2004, 15, 658−663) is withdrawn given that it is the later filed application.

The rejection of claims 1-7, 10-15, 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Co-pending AN16/683630 (now US Patent No. 10586235) in view of Visintin (WO2007001332 A2) and Gentle (Bioconjugate Chem. 2004, 15, 658−663) is withdrawn in view of the filing and approval of a terminal disclaimer on May 3, 2021.

The rejection of claims 1-7, 10-15, 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11 of U.S. Patent No. 9632085 in view of Visintin (WO2007001332 A2) and Gentle (Bioconjugate Chem. 2004, 15, 658−663) is withdrawn in view of the filing and approval of a terminal disclaimer on May 3, 2021.


Examiner’s Amendment


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Nicole Kling on May 3, 2021.
The Application has been amended as follows:

1. (Currently Amended) A polypeptide comprising: a) a first domain comprising a mannose-binding lectin (MBL) carbohydrate recognition domain (CRD); and b) a second domain comprising an immunoglobulin Fc portion; wherein the polypeptide lacks 

n MBL CRD and MBL neck domain, wherein the polypeptide lacks 

20. (Currently Amended) A polypeptide comprising from N-terminus to C terminus: a) a His6 tag; b) an alanine-lysine-threonine (AKT) sequence; c) a free cysteine residue; 4812-4485-8582 2U.S. Patent Application No. 16/892,577 Attorney Docket No. 002806-078072USC4d) human IgG1 immunoglobulin Fc portion comprising the amino acid sequence of SEQ ID NO: 1; e) a linker domain; and f) an MBL CRD and MBL neck domain, comprising amino acid residues 31 to 148 of SEQ ID NO: 2 wherein the polypeptide lacks 

Claims 2-18 and 21-23 are allowed as filed in the amendment on February 8, 2021.
Claims 1-23 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art made of record is as follows:
Visintin (WO2007001332 A2, cited in Applicant’s IDS).  Visintin teaches a chimeric molecule comprising a pathogen recognition module derived from a pathogen binding domain of a pathogen recognition protein (see abstract) wherein the recognition domain is TLR….mannan-binding lectin (MBL)… (See abstract line 3).  Visintin further teaches a chimeric polypeptide comprising an Fc region, a pathogen recognition module (PRM), and a linker comprising at least two additional amino acids between the PRM and the Fc region (see claim 1).  Visintin further teaches wherein the Fc region is derived from human immunoglobulin (see claim 2).  Visintin further teaches wherein the polypeptide comprises a tag (see claim 10) and wherein the tag is HIS (see claim 11).  The chimeric molecule comprising the pathogen recognition molecule and Fc is also referred to throughout Visintin as an anti-pathogen immunoadhesins (API)  (see Summary, page 1, lines 20-26).  Visintin is silent to wherein the API comprises mannose binding lectin wherein the MBL does not have a cysteine rich domain or collagen like 

Conclusion
Claims 1-23 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654